DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2 and 4-12 are currently under examination. Claims 18-20 are withdrawn from consideration. Claims 13-17 have been cancelled. Claims 1-2, 4 and 10-11 are amended.
Applicants amend claims and the species then had been cancelled. Therefore, the next action of the examined species can be made final. See MPEP 821.03
Previous Grounds of Rejection
In the light of the amendments, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US 10, 662, 267, and in view of Yang et al. (US 6, 559, 249 B2) is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al (US 4, 762, 898).
Regarding claim 1, Matsuura et al. teach a solid catalyst composition obtained from Mg(OEt)Cl(col. 3, line 34)(applicant’s magnesium component), 4/organoaluminum (col. 3, lines 58-60)(applicant’s components containing titanium and halogen), boron compound such as butyl borate (applicant’s an internal electron donor)(col. 7, line 13) and di-heptyl phthalate (applicant’s 2nd internal electron donor)(col. 11, lines 14-25).
The di-n-butyl phthalate taught by Matsuura et al. corresponds to the instant claimed 2nd internal electron donor having the Formula (VI), wherein R60=R61=n-Butyl groups (hydrocarbyl group), and R62-65=H.
The preamble “solid pre-catalyst" of the claim 1 is interpreted as intended use.
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Matsuura et al. teach the same composition as the instant claims, the resulting catalyst would expect to be capable of performing pre-catalyst as per applicant claim 1. Therefore it meets the claim limitations.
Regarding claims 2 and 4-9, as discussed above, the tri-n-butyl borate (col. 7, line 13) taught by Matsuura et al. corresponds to the instant claim B(OR1)R2R3 of Formula (I),  wherein R1=n-Bu, R2=R3=OR1=OBu-n.
Regarding claims 10-11, as discussed above, the composition taught by Matsuura et al. comprising TiCl4 and Mg(OEt)Cl (col. 3, line 59 and col.3, line 54) as the instant claims.
Although Matsuura et al. do not specifically disclose boron donor us supported on an Mg(OEt)Cl crystal lattice as per applicant claim 11, Matsuura et al. teach all of the claimed reagents and composition, the physical properties of the resulting composition [1] 
Regarding claim 12, as discussed above, the composition taught by Tachibana et al. comprising TiCl4 (col. 3, lines 59-60) as the instant claim.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1-2 and 4-12 filed on 10/26/2020 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).